979 F.2d 857
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Robert C. TINKHAM, Defendant-Appellant.
No. 90-50665.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 21, 1992.Decided Nov. 20, 1992.

Before TANG and CYNTHIA HOLCOMB HALL, Circuit Judges, and SHUBB, District Judge.**
MEMORANDUM***
The Appellant, Robert C. Tinkham, died while appeal of his conviction for income tax evasion was pending.   As a result, the appeal is dismissed and the cause is remanded to the district court with instructions to vacate the judgment and to dismiss the indictment.   It follows that the Appellant's probation is terminated and that the $5,000 fine and the $75 special assessment he received are vacated.   See United States v. Oberlin, 718 F.2d 894, 895-96 (9th Cir.1983);   United States v. Bechtel, 547 F.2d 1379, 1380 (9th Cir.1977).
In addition, the panel finds that counsel for the Appellant has shown good cause to vacate the sanction imposed by the Clerk on April 17, 1991.   Accordingly, that order is vacated.



*
 This panel unanimously agrees that this case is appropriate for submission without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 Honorable William B. Shubb, United States District Judge for the Eastern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3